 

EXECUTION COPY

 

SECURITY AND PLEDGE AGREEMENT

 

THIS SECURITY AND PLEDGE AGREEMENT, dated as of February 9, 2017 (this
“Agreement”), is made and given by GOLD TORRENT INC., a Nevada corporation (the
“Grantor”), to each of CRH MEZZANINE PTE. LTD., a Singapore private limited
company (the “Preferred Note Holder”), and CRH FUNDING II PTE. LTD., a Singapore
private limited company (the “Stream Holder”), (and together, the “Secured
Parties” and each, a “Secured Party”).

 

RECITALS

 

A. Grantor and each Secured Party have entered into a Convertible Note Purchase
and Investment Agreement dated February 9, 2017 (the “Securities Purchase
Agreement”) pursuant to which (i) the Preferred Note Holder agreed to loan to
the Grantor US$2,000,000 (the “Loan”, as evidenced by a secured preferred
promissory note (the “Secured Note(s)”), (ii) the Stream Holder agreed to
advance up to US$11,250,000 to Alaska Gold Torrent LLC, a joint venture Nevada
limited liability company, owned in part by the Grantor (“JV Co”), under the
terms of a Gold and Silver Prepayment Agreement by and among JV Co, Stream
Holder, Grantor, and Miranda U.S.A. Corp dated February 9, 2017 (the “Stream
Agreement”); (iii) Grantor issued the Preferred Note Holder share purchase
warrants exercisable to acquire shares of common stock of Grantor (the
“Warrants”); (iv) Grantor, and Preferred Note Holder, entered into an Investor
Rights Agreement dated February 9, 2017 (the “Investor Rights Agreement”); and
Grantor and Stream Holder entered into a Guarantee dated February 9, 2017, under
which Grantor guaranteed obligations of JV Co under the Streaming Documents (as
defined herein)(the “Guarantee”).

 

B. In order to induce the Preferred Note Holder to make the Loan to Grantor, the
Stream Holder to enter into the Stream Agreement and each Secured Party to enter
into the Securities Purchase Agreement, Grantor has agreed to enter into this
Agreement and to grant the Secured Parties the security interests in the
Collateral described below.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party and the Secured Party to enter into the Securities Purchase
Agreement and to extend credit accommodations to the Grantor thereunder, the
Grantor hereby agrees with the Secured Party as follows:

 

Section 1. Defined Terms.

 

(a) The following terms shall have the respective meanings provided for in the
Uniform Commercial Code as in effect from time to time in the State of New York
(the “UCC”): “Cash Proceeds,” “Goods “Inventory,” “Noncash Proceeds,” “Payment
Intangibles,” “Proceeds,” “Promissory Notes,” and “Supporting Obligations.”
Terms used herein which are defined in the UCC on the date hereof shall continue
to have the same meaning notwithstanding any replacement or amendment of such
statute except as the Holder and the Grantor may mutually agree.

 

(b) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth for such terms in the Secured Note(s), the Streaming
Agreement or the Securities Purchase Agreement, as context dictates.

 

   

   

 

(c) As used in this Agreement, the following terms shall have the meanings
indicated:

 

“Account” means a right to payment of a monetary obligation, whether or not
earned by performance, (i) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (ii) for services rendered or to
be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a
secondary obligation incurred or to be incurred, (v) for energy provided or to
be provided, (vi) for the use or hire of a vessel under a charter or other
contract, (vii) arising out of the use of a credit or charge card or information
contained on or for use with the card, or (viii) as winnings in a lottery or
other game of chance operated, sponsored, licensed or authorized by a state or
governmental unit of a state, or person licensed or authorized to operate the
game by a state or governmental unit of a state. The term includes health-care
insurance receivables.

 

“Account Debtor” shall mean a Person who is obligated on or under any Account,
Chattel Paper, Instrument or General Intangible.

 

“Chattel Paper” shall mean a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a security interest in specific
goods and license of software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods.

 

“Collateral” shall mean all property and rights in property now owned or
hereafter at any time acquired by the Grantor in or upon which a Security
Interest is granted to the Secured Party by the Grantor under this Agreement.

 

“Control” shall have the meaning given to such term in the Uniform Commercial
Code in effect in the State of New York as of the date of this Agreement.

 

“Copyrights” means any and all rights in any published and unpublished works of
authorship, including (i) copyrights, (ii) copyright registrations and
recordings thereof and all applications in connection therewith and (iii) all
renewals, extensions, restorations and reversions thereof.

 

“Deposit Account” shall mean any demand, time, savings, passbook or similar
account maintained with a bank, excluding any Excluded Deposit Account.

 

“Document” shall mean a document of title or a warehouse receipt.

 

“Equipment” shall mean all machinery, equipment, motor vehicles, furniture,
furnishings and fixtures, including all accessions, accessories and attachments
thereto, and any guaranties, warranties, indemnities and other agreements of
manufacturers, vendors and others with respect to such Equipment.

 

 2 

   

 

“Equity Interests” shall mean all shares, interests, participation or other
equivalents, however designated, of or in a corporation, a limited liability
company, a general partnership, a limited liability partnership or a limited
partnership, whether or not voting, including but not limited to common stock,
limited liability company member interests, warrants, partnership interests,
preferred stock, convertible debentures, and all agreements, instruments and
documents convertible, in whole or in part, into any one or more or all of the
foregoing.

 

“Event of Default” shall have the meaning given to such term in Section 19
hereof.

 

“Excluded Assets” shall mean, collectively, (i) any rights or interest in any
contract, lease, permit, license, or license agreement covering real or personal
property of Grantor, if under the terms of such contract, lease, permit,
license, or license agreement, or applicable law with respect thereto, the grant
of a security interest or lien therein is prohibited as a matter of law or under
the terms of such contract, lease, permit, license, or license agreement and
such prohibition or restriction has not been waived or the consent of the other
party to such contract, lease, permit, license, or license agreement has not
been obtained (provided, that, (A) the foregoing exclusions of this clause (i)
shall in no way be construed (1) to apply to the extent that any described
prohibition or restriction is ineffective under Section 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code (or such sections of the Uniform Commercial
Code as in effect in other jurisdictions) or other applicable law, or (2) to
apply to the extent that any consent or waiver has been obtained that would
permit Secured Party’s security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (B) the foregoing exclusions of this clause
(i) shall in no way be construed to limit, impair, or otherwise affect any of
Secured Party’s continuing security interests in and liens upon any rights or
interests of Grantor in or to (1) monies due or to become due under or in
connection with any described contract, lease, permit, license, license
agreement, or Equity Interests (including any Accounts or Equity Interests), or
(2) any proceeds from the sale, license, lease, or other dispositions of any
such contract, lease, permit, license, license agreement, or Equity Interests);
(ii) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the United States Patent and Trademark Office of an amendment to
allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor provision),
such intent-to-use trademark application shall be considered Collateral.

 

“Financing Statement” shall have the meaning given to such term in Section 4
hereof.

 

“Fixtures” shall mean goods that have become so related to particular real
property that an interest in them arises under real property law.

 

 3 

   

 

“General Intangibles” shall mean any personal property (other than goods,
Accounts, Chattel Paper, Deposit Accounts, Documents, Instruments, Investment
Property, Letter of Credit Rights and money) including things in action,
contract rights, payment intangibles, software, corporate and other business
records, inventions, designs, Patents, patent applications, service marks,
trademarks, tradenames, trade secrets, internet domain names, engineering
drawings, good will, registrations, copyrights, licenses, franchises, customer
lists, tax refund claims, royalties, licensing and product rights, rights to the
retrieval from third parties of electronically processed and recorded data and
all rights to payment resulting from an order of any court.

 

“Guarantee” shall mean the Guarantee dated February 9, 2017, under which Grantor
guaranteed obligations of JV Co under the Streaming Documents;

 

“Instrument” shall mean a negotiable instrument or any other writing which
evidences a right to the payment of a monetary obligation and is not itself a
security agreement or lease and is of a type which is transferred in the
ordinary course of business by delivery with any necessary endorsement or
assignment.

 

“Intellectual Property” shall any and all Patents, Copyrights, Trademarks,
Goodwill, uniform resource locations (URL’s) and domain names.

 

“Investment Property” shall mean a security, whether certificated or
uncertificated, a security entitlement, a securities account and all financial
assets therein, a commodity contract or a commodity account.

 

“Letter of Credit Right” shall mean a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

 

“Licenses” shall mean, with respect to any Person (the “Specified Party”), (i)
any licenses or other similar rights provided to the Specified Party in or with
respect to Intellectual Property owned or controlled by any other Person, and
(ii) any licenses or other similar rights provided to any other Person in or
with respect to Intellectual Property owned or controlled by the Specified
Party, in each case, including any software license agreements (other than
license agreements for commercially available off-the-shelf software that is
generally available to the public which have been licensed to a Grantor pursuant
to end-user licenses).

 

“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

 

“Patents” shall mean patents and patent applications (whether established or
registered or recorded in the United States or any other country or any
political subdivision thereof), together with any and all (i) rights and
privileges arising under applicable Law with respect to use of any patents, (ii)
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, and (iii) rights corresponding
thereto throughout the world.

 

 4 

   

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, private limited company, joint venture,
firm, association, trust, unincorporated organization, government or
governmental agency or political subdivision or any other entity, whether acting
in an individual, fiduciary or other capacity.

 

“Pledged Collateral” shall mean collectively (a) the Pledged Equity Interests
and the certificates and instruments representing the Pledged Equity Interests,
and all dividends, interest, principal, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Equity Interests and (b) all
additional shares of stock, limited liability company member interests,
partnership interests and debt of any issuer of or obligor upon the Pledged
Equity Interests from time to time acquired by any Grantor in any manner, and
the certificates and instruments representing such additional shares, member
interest, partnership interests and debt, and all dividends, interest,
principal, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares, limited liability company member interests, partnership
interests and debt.

 

“Pledged Equity Interests” shall mean the Equity Interests, if any, described in
Schedule I hereto issued by the corporations, limited liability companies and
partnerships named therein, including (a) the Grantor’s capital account, if any,
relating to the issuers of such Equity Interests, (b) the entire economic and
voting interest of any Grantor as a shareholder, member or partner, as
applicable, in the issuers of such Equity Interest and (c) the Grantor’s
interest in the organizational documents of the issuers of such Equity
Interests.

 

“Secured Party” shall have the meaning indicated in the opening paragraph
hereof.

 

“Securities Account” shall have the meaning given to such term in Section
4-8-501 the Uniform Commercial Code in effect in the State of New York as of the
date of this Agreement.

 

“Securities Purchase Agreement” shall have the meaning indicated in Recital A.

 

“Security Interest” shall have the meaning given such term in Section 2 hereof.

 

“Streaming Documents” shall mean the Streaming Agreement and any agreements,
contracts, mortgages, security interests and other obligations contemplated
under the Streaming Agreement and any agreements, contracts, mortgages, security
interests and other obligations contemplated under the Streaming Agreement.

 

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks, brand names,
logos, symbols, trade dress, assumed names, fictitious names and service mark
applications, and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
(i) all extensions, modifications and renewals thereof, (ii) the goodwill of the
Grantor’s business symbolized by the foregoing or connected therewith, and (iii)
all of the Grantor’s rights corresponding thereto throughout the world.

 

 5 

   

 

“Transaction Documents” shall mean, as the context requires, the Securities
Purchase Agreement, the Preferred Note, the Guarantee, the Investor Rights
Agreement, this Agreement, the Indemnity Agreement and any agreements,
contracts, mortgages, security interests and other obligations contemplated
under the Securities Purchase Agreement.

 

(d) All other terms used in this Agreement which are not specifically defined
herein shall have the meaning assigned to such terms in Article 9 of the Uniform
Commercial Code as in effect in the State of New York.

 

(e) Unless the context of this Agreement otherwise clearly requires, references
to the plural include the singular, the singular, the plural and “or” has the
inclusive meaning represented by the phrase “and/or.” The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “hereof,” “herein,” “hereunder” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. References to Sections are references to Sections in this
Agreement unless otherwise provided.

 

Section 2. Grant of Security Interest. As security for the payment and
performance of its obligations to the Secured Party under the Transaction
Documents, Grantor hereby grants to the Secured Party for the benefit of the
Secured Party a security interest (the “Security Interest”) in all of such
Grantor’s right, title, and interest in and to the following, whether now or
hereafter owned, existing, arising or acquired and wherever located:

 

(a) All Accounts.

 

(b) All Chattel Paper.

 

(c) All Deposit Accounts.

 

(d) All Documents.

 

(e) All Equipment.

 

(f) All Goods.

 

(g) All Fixtures.

 

(h) All General Intangibles (including, without limitation, all Payment
Intangibles, Intellectual Property and Licenses);

 

(i) All Instruments.

 

(j) All Investment Property.

 

 6 

   

 

(k) All Letter of Credit Rights.

 

(l) All Supporting Obligations.

 

(m) All Pledged Collateral.

 

(n) To the extent not otherwise included in the foregoing, all other rights to
the payment of money, including rents and other sums payable to the Grantor
under leases, rental agreements and other Chattel Paper, all books,
correspondence, credit files, records, invoices, bills of lading, and other
documents relating to any of the foregoing, including, without limitation, all
tapes, cards, disks, computer software, computer runs, and other papers and
documents in the possession or control of the Grantor or any computer bureau
from time to time acting for the Grantor; all rights in, to and under all
policies insuring the life of any officer, director, stockholder or employee of
the Grantor, the proceeds of which are payable to the Grantor; all accessions
and additions to, parts and appurtenances of, substitutions for and replacements
of any of the foregoing; and all proceeds (including insurance proceeds) and
products thereof.

 

(o) all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products
of any and all of the foregoing Collateral.

 

Notwithstanding the foregoing, nothing herein shall constitute, or be deemed to
constitute, an assignment, hypothecation or pledge of, or a grant of a security
interest in, and “Collateral” shall not include, any Excluded Assets; provided,
however, that the Collateral shall include all Proceeds of Excluded Assets
unless otherwise constituting Excluded Assets.

 

Section 3. Grantor Remain Liable. Anything herein to the contrary
notwithstanding, (a) the Grantor shall remain liable under the Accounts, Chattel
Paper, General Intangibles and other items included in the Collateral to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Secured Party of any of the rights hereunder shall not release the
Grantor from any of its duties or obligations under the Accounts or any other
items included in the Collateral, and (c) the Secured Party shall have no
obligation or liability under Accounts, Chattel Paper, General Intangibles and
other items included in the Collateral by reason of this Agreement, nor shall
the Secured Party be obligated to perform any of the obligations or duties of
the Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

Section 4. Title to Collateral. The Grantor has (or will have at the time it
acquires rights in Collateral hereafter acquired or arising) and will maintain
so long as the Security Interest may remain outstanding, title to each item of
Collateral (including the proceeds and products thereof), free and clear of all
liens except the Security Interest. The Grantor will not license any Collateral.
The Grantor will defend the Collateral against all claims or demands of all
Persons (other than the Secured Party) claiming the Collateral or any interest
therein. As of the date of execution of this Agreement, no effective financing
statement or other similar document used to perfect and preserve a security
interest under the laws of any jurisdiction (a “Financing Statement”) covering
all or any part of the Collateral is on file in any recording office, except
such as may have been filed in favor of the Secured Party relating to this
Agreement.

 

 7 

   

 

Section 5. Disposition of Collateral. The Grantor will not sell, lease or
otherwise dispose of, or discount or factor with or without recourse, any
Collateral, except (i) sales in the ordinary course of business (with a value of
less than Ten Thousand Dollars ($25,000)), (ii) disposition of worn out or
obsolete Equipment, or (iii) abandonment of Intellectual Property that Grantor
has determined in its good faith business judgment is no longer of material
value to the business of Grantor. The Grantor shall take commercially reasonable
actions to preserve and maintain all of its material Trademarks, Patents,
Copyrights, Licenses, and its rights therein, including paying all maintenance
fees and filing of applications for renewal, affidavits of use, and affidavits
of noncontestability.

 

Section 6. Delivery of Pledged Collateral. All certificates and instruments
representing or evidencing the Pledged Collateral shall be delivered to the
Secured Party contemporaneously with the execution of this Agreement, but only
to the extent that such certificates and instruments exist. All certificates and
instruments representing or evidencing Pledged Collateral received by the
Grantor after the execution of this Agreement shall be delivered to the Secured
Party promptly upon that Grantor’s receipt thereof. All such certificates and
instruments shall be held by or on behalf of the Secured Party and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Secured Party. The Secured Party shall have the
right at any time after an Event of Default, to cause any or all of the Pledged
Equity Interests to be transferred of record into the name of the Secured Party
or its and to exchange certificates representing or evidencing Pledged Equity
Interests for certificates of smaller or larger denominations.

 

Section 7. Certain Warranties and Covenants. The Grantor makes the following
warranties and covenants:

 

(a) The Pledged Equity Interests have been duly authorized and validly issued by
the issuer thereof and are fully paid and non-assessable. The certificates and
instruments, as applicable, representing the Pledged Collateral are genuine. The
Pledged Collateral is not subject to any offset or similar right or claim of the
issuers thereof.

 

(b) The Pledged Equity Interests constitute the percentage of the issued and
outstanding ownership interests of the respective issuers thereof indicated on
Schedule I (if any such percentage is so indicated). The entities listed in
Schedule I are the Grantor’s only subsidiaries existing on the date hereof. The
Pledged Equity Interests have been duly authorized and validly issued and are
fully paid and nonassessable (except as such rights may arise under mandatory
provisions of applicable statutory law that may not be waived) and with respect
to Pledged Equity Interests pledged on the date hereof, the holders thereof are
not entitled to any preemptive, first refusal or other similar rights. Except as
noted in Schedule I hereto, the Pledged Shares constitute 100% of the issued
shares of Equity Interests of the subsidiaries listed therein as of the date
hereof

 

(c) None of the Pledged Collateral (i) shall be deposited in, credited to or
otherwise subject to any Securities Account, except a Securities Account subject
to the Control of the Secured Party, or (ii) shall be subject to the Control of
any Person other than the Grantor and the Secured Party.

 

 8 

   

 

(d) The Grantor will (i) cause each issuer of the Pledged Equity Interests that
it controls not to issue any Equity Interests in addition to or in substitution
for the Pledged Shares issued by such issuer, except to the Grantor or as
otherwise permitted by the Secured Party, and (ii) pledge hereunder, immediately
upon its acquisition (directly or indirectly) thereof, any and all additional
Equity Interests of each issuer of the Pledged Equity Interests that are issued
to the Grantor.

 

(e) Grantor shall not, without written notice to Secured Party, add any new
offices or business locations, other than the locations identified on Schedule
II, including other locations where Collateral is held (unless such new offices
or business locations contain less than One Hundred Thousand Dollars ($100,000)
in assets or property). The Grantor’s exact legal name, chief place of business
and chief executive office, jurisdiction of organization, organizational ID
number and the place where such Grantor keeps its material Records concerning
Accounts are located at the addresses specified therefor in Schedule III hereto
(as amended, supplemented or otherwise modified from time to time in accordance
with the terms hereof). None of the Accounts in excess of One Hundred Thousand
Dollars ($100,000) are evidenced by Promissory Notes or other Instruments,
except for those that have been delivered to the Secured Party to the extent
otherwise required herein. Set forth in Schedule IV hereto is a complete and
accurate list, as of the date of this Agreement, of each Deposit Account,
Securities Account and Commodities Account of the Grantor (in each case, other
than Excluded Deposit Accounts), together with the name and address of each
institution at which each such account is maintained, the account number for
each such account and a description of the purpose of each such account. All of
the Promissory Notes, Chattel Paper Instruments and Letter of Credit Rights, in
each case, with a value in excess of One Hundred Thousand Dollars ($100,000),
for which the Grantor is a payee are listed in Schedule V hereto along with the
information relating to the applicable payor, payee, date of creation and amount
thereunder (as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof).

 

(f) All material registered United States Copyrights, registered United States
Trademarks, and issued United States Patents that are owned by such Grantor are
valid, subsisting and, enforceable and have at all times been maintained in
compliance with all laws, rules, regulations, and orders of any governmental
authority applicable thereto.

 

(g) As of the date hereof, no Grantor holds any Commercial Tort Claims in excess
of One Hundred Thousand Dollars ($100,000) except for such claims described in
Schedule VI hereto.

 

 9 

   

 

Section 8. Names, Offices, Locations, Jurisdiction of Organization. The Grantor
will not locate or relocate any item of Collateral into any jurisdiction in
which an additional Financing Statement would be required to be filed to
maintain the Secured Party’s perfected security interest in such Collateral
without the prior written consent of the Secured Party. The Grantor will not
change its name, the location of its chief place of business and chief executive
office or its organizational structure (including without limitation, its
jurisdiction of organization) unless the Secured Party has been given at least
10 days prior written notice thereof and the Grantor has executed and delivered
to the Secured Party such Financing Statements and other instruments required or
appropriate to continue the perfection of the Security Interest.

 

Section 9. Rights to Payment. Each Account, Chattel Paper, Document, General
Intangible and Instrument constituting or evidencing Collateral is (or, in the
case of all future Collateral, will be when arising or issued) the valid,
genuine and legally enforceable obligation of the Account Debtor or other
obligor named therein or in the relative Grantor’s records pertaining thereto as
being obligated to pay or perform such obligation. Without the Secured Party’s
prior written consent, the Grantor will not agree to any modifications,
amendments, subordinations, cancellations or terminations of the obligations of
any such Account Debtors or other obligors except in the ordinary course of
business. The Grantor will perform and comply in all material respects with all
its obligations under any items included in the Collateral and exercise promptly
and diligently its rights thereunder.

 

Section 10. Further Assurances; Attorney-in-Fact.

 

(a) The Grantor agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or that the Secured Party may reasonably request,
in order to perfect and protect the Security Interest granted or purported to be
granted hereby or to enable the Secured Party to exercise and enforce its rights
and remedies hereunder with respect to any Collateral (but any failure to
request or assure that the Grantor execute and deliver such instrument or
documents or to take such action shall not affect or impair the validity,
sufficiency or enforceability of this Agreement and the Security Interest,
regardless of whether any such item was or was not executed and delivered or
action taken in a similar context or on a prior occasion). Without limiting the
generality of the foregoing, the Grantor will, promptly and from time to time at
the request of the Secured Party: (i) execute and file such Financing Statements
or continuation statements in respect thereof, or amendments thereto, and such
other instruments or notices (including fixture filings with any necessary legal
descriptions as to any goods included in the Collateral which the Secured Party
determines might be deemed to be fixtures, and instruments and notices with
respect to vehicle titles), as may be necessary or desirable, or as the Secured
Party may request, in order to perfect, preserve, and enhance the Security
Interest granted or purported to be granted hereby; (ii) obtain from any bailee
holding any item of Collateral an acknowledgement, in form satisfactory to the
Secured Party that such bailee holds such collateral for the benefit of the
Secured Party; (iii) obtain from any securities intermediary or depository bank,
or other party holding any item of Collateral, control agreements in form
satisfactory to the Secured Party, provided that the Grantor shall obtain such
control agreements within ninety (90) days after the Closing Date for all
Accounts existing as of the Closing Date and within ninety (90) days after
creation or acquisition thereof for all accounts created or acquired after the
Closing Date; (ii) deliver and pledge to the Secured Party, all Instruments and
Documents, duly indorsed or accompanied by duly executed instruments of transfer
or assignment, with full recourse to the Grantor, all in form and substance
satisfactory to the Secured Party; (v) if at any time after the date hereof, the
Grantor acquires or holds any Commercial Tort Claim in excess of One Hundred
Thousand Dollars ($100,000) the Grantor shall, within sixty (60) days notify the
Secured Party in a writing signed by the Grantor setting forth a brief
description of such Commercial Tort Claim and granting to the Secured Party a
security interest therein and in the proceeds thereof, which writing shall
incorporate the provisions hereof and shall be in form and substance reasonably
satisfactory to the Secured Party; (vi) notify the Secured Party in writing
within sixty (60) days after the creation or acquisition of any new United
States Patents, Trademarks or Copyrights that are registered or the subject of
pending applications for registrations, in each case, which were acquired,
registered, or for which applications for registration were filed by any Grantor
during the prior period and any statement of use or amendment to allege use with
respect to intent-to-use trademark applications; (vii) upon the request of the
Secured Party, in order to facilitate filings with the United States Patent and
Trademark Office and the United States Copyright Office with respect to issued
U.S. Patents (and applications therefor), U.S. registered Trademarks (and
applications therefor) or registered U.S. Copyrights, the Grantor shall execute
and deliver to Secured Party one or more Notices of Grant of a Security Interest
to further evidence the Secured Party’s lien on the Grantor’s material Patents,
Trademarks, or Copyrights; and (viii) obtain waivers, in form satisfactory to
the Secured Party, of any claim to any Collateral from any landlords or
mortgagees of any property where any Equipment is located.

 

 10 

   

 

(b) The Grantor hereby authorizes the Secured Party to file one or more
Financing Statements or continuation statements in respect thereof, and
amendments thereto, relating to all or any part of the Collateral where
permitted by law, including Financing Statements designating the Collateral as
“all assets” or “all personal property” or words of like import. The Grantor
irrevocably waives any right to notice of any such filing.

 

(c) In furtherance, and not in limitation, of the other rights, powers and
remedies granted to the Secured Party in this Agreement, the Grantor hereby
appoints (with such appointment to become effective upon the occurrence of an
Event of Default) the Secured Party the Grantor’s attorney-in-fact, with full
authority in the place and stead of the Grantor and in the name of the Grantor
or otherwise, from time to time in the Secured Party’s good faith discretion, to
take any action (including the right to collect on any Collateral) and to
execute any instrument that the Secured Party may reasonably believe is
necessary or advisable to enforce its rights under this Agreement, in a manner
consistent with the terms hereof.

 

Section 11. Taxes and Claims. The Grantor will promptly pay all taxes and other
governmental charges levied or assessed upon or against any Collateral or upon
or against the creation, perfection or continuance of the Security Interest, as
well as all other claims of any kind (including claims for labor, material and
supplies) against or with respect to the Collateral, except to the extent (a)
such taxes, charges or claims are being contested in good faith by appropriate
proceedings, (b) such proceedings do not involve any material danger of the
sale, forfeiture or loss of any of the Collateral or any interest therein and
(c) such taxes, charges or claims are adequately reserved against on the
Grantor’s books in accordance with generally accepted accounting principles.

 

 11 

   

 

Section 12. Books and Records. The Grantor will keep and maintain at its own
cost and expense satisfactory and complete records of the Collateral, including
a record of all payments received and credits granted with respect to all
Accounts, Chattel Paper and other items included in the Collateral.

 

Section 13. Verifications. The Secured Party or its designee is authorized to
contact Account Debtors and other Persons obligated on any such Collateral from
time to time to verify the existence, amount and/or terms of such Collateral.

 

Section 14. Notice of Loss. The Grantor will promptly notify the Secured Party
of any loss of or material damage to any material item of Collateral or of any
substantial adverse change, known to the Grantor, in any material item of
Collateral or the prospect of payment or performance thereof.

 

Section 15. Insurance. The Grantor will keep the Equipment insured against “all
risks” for the full replacement cost thereof subject to a deductible not
exceeding that which is customary for a business of the type and size of the
Grantor and with an insurance company or companies as are satisfactory to the
Secured Party, the policies to protect the Secured Party as its interests may
appear, with such policies or certificates with respect thereto to be delivered
to the Secured Party at its request. Each such policy or the certificate with
respect thereto shall provide that such policy shall not be canceled or allowed
to lapse unless at least 30 days prior written notice is given to the Secured
Party.

 

Section 16. Action by the Secured Party. If the Grantor at any time fails to
perform or observe any of the foregoing agreements, the Secured Party shall have
(and the Grantor hereby grants to the Secured Party) the right, power and
authority (but not the duty) to perform or observe such agreement on behalf and
in the name, place and stead of the Grantor (or, at the Secured Party’s option,
in the Secured Party’s name) and to take any and all other actions which the
Secured Party may reasonably deem necessary to cure or correct such failure
(including, without limitation, the payment of taxes, the satisfaction of liens,
the procurement and maintenance of insurance, the execution of assignments,
security agreements and Financing Statements, and the indorsement of
instruments); and the Grantor shall thereupon pay to the Secured Party on demand
the amount of all monies expended and all costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Secured Party in
connection with or as a result of the performance or observance of such
agreements or the taking of such action by the Secured Party, together with
interest thereon from the date expended or incurred at the highest lawful rate
then applicable to any of the Obligations, and all such monies expended, costs
and expenses and interest thereon shall be part of the Obligations secured by
the Security Interest.

 

 12 

   

 

Section 17. Insurance Claims. As additional security for the payment and
performance of the Obligations, the Grantor hereby assigns to the Secured Party
for the benefit of the Secured Party any and all monies (including proceeds of
insurance and refunds of unearned premiums) due or to become due under, and all
other rights of the Grantor with respect to, any and all policies of insurance
now or at any time hereafter covering the Collateral or any evidence thereof or
any business records or valuable papers pertaining thereto. At any time
insurance claims (or potential insurance claims) in excess of One Hundred
Thousand Dollars ($100,000) in the aggregate are outstanding, whether before or
after the occurrence of any Event of Default, the Secured Party may (but need
not), in the Secured Party’s name or in the Grantor’s name, execute and deliver
proofs of claim, receive all such monies, indorse checks and other instruments
representing payment of such monies, and adjust, litigate, compromise or release
any claim against the issuer of any such policy. Notwithstanding any of the
foregoing, so long as no Event of Default exists, the Grantor shall be entitled
to all insurance proceeds with respect to Equipment provided that such proceeds
are applied to the cost of replacement Equipment within 180 days after the
receipt thereof.

 

Section 18. The Secured Party’s Duties. The powers conferred on the Secured
Party hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. The Secured Party shall
be deemed to have exercised reasonable care in the safekeeping of any Collateral
in its possession if such Collateral is accorded treatment substantially equal
to the safekeeping which the Secured Party accords its own property of like
kind. Except for the safekeeping of any Collateral in its possession and the
accounting for monies and for other properties actually received by it
hereunder, the Secured Party shall have no duty, as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any Persons or any
other rights pertaining to any Collateral. The Secured Party will take action in
the nature of exchanges, conversions, redemptions, tenders and the like
requested in writing by the Grantor with respect to the Collateral in the
Secured Party’s possession if the Secured Party in its reasonable judgment
determines that such action will not impair the Security Interest or the value
of the Collateral, but a failure of the Secured Party to comply with any such
request shall not of itself be deemed a failure to exercise reasonable care with
respect to the taking of any necessary steps to preserve rights against any
Persons or any other rights pertaining to any Collateral.

 

Section 19. Default. Each of the following occurrences shall constitute an Event
of Default under this Agreement: (a) the occurrence of an event of default under
the Transaction Documents, (b) any material default in the performance of any
obligation of the Grantor hereunder or under any instrument or agreement
executed and delivered to secure payment of Grantor’s indebtedness to Secured
Party and (c) Grantor shall be unable, or admit in writing its inability, to pay
its debts, or shall not pay its debts generally as they come due, or shall make
any assignment for the benefit of creditors.

 

Section 20. Remedies on Default. Upon the occurrence of an Event of Default and
at any time thereafter:

 

(a) The Secured Party may exercise and enforce any and all rights and remedies
available upon default to a secured party under Article 9 of the Uniform
Commercial Code as in effect in the State of New York.

 

 13 

   

 

(b) The Secured Party shall have the right to enter upon and into and take
possession of all or such part or parts of the properties of the Grantor,
including lands, plants, buildings, Equipment and other property as may be
necessary or appropriate in the judgment of the Secured Party to permit or
enable the Secured Party to manufacture, produce, process, store or sell or
complete the manufacture, production, processing, storing or sale of all or any
part of the Collateral, as the Secured Party may elect, and to use and operate
said properties for said purposes and for such length of time as the Secured
Party may deem necessary or appropriate for said purposes without the payment of
any compensation to the Grantor therefor. The Secured Party may require the
Grantor to, and the Grantor hereby agrees that it will, at its expense and upon
request of the Secured Party forthwith, assemble all or part of the Collateral
as directed by the Secured Party and make it available to the Secured Party at a
place or places to be designated by the Secured Party. The Secured Party may
give any entitlement orders deemed appropriate by it with respect to the
Investment Property and Pledged Collateral.

 

(c) Any disposition of Collateral may be in one or more parcels at public or
private sale, at any of the Secured Party’s offices or elsewhere, for cash, on
credit, or for future delivery, and upon such other terms as the Secured Party
may reasonably believe are commercially reasonable. The Secured Party shall not
be obligated to dispose of Collateral regardless of notice of sale having been
given, and the Secured Party may adjourn any public or private sale from time to
time by announcement made at the time and place fixed therefor, and such
disposition may, without further notice, be made at the time and place to which
it was so adjourned.

 

(d) The Secured Party is hereby granted a license or other right to use, without
charge, all of the Grantor’s property, including, without limitation, all of the
Grantor’s labels, trademarks, copyrights, patents and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale and selling any Collateral, and the
Grantor’s rights under all licenses and all franchise agreements shall inure to
the Secured Party’s benefit until the Obligations are paid in full.

 

(e) If notice to the Grantor of any intended disposition of Collateral or any
other intended action is required by law in a particular instance, such notice
shall be deemed commercially reasonable if given in the manner specified for the
giving of notice in Section 26 hereof at least ten calendar days prior to the
date of intended disposition or other action, and the Secured Party may exercise
or enforce any and all other rights or remedies available by law or agreement
against the Collateral, against the Grantor, or against any other Person or
property. The Secured Party (i) may dispose of the Collateral in its then
present condition or following such preparation and processing as the Secured
Party deems commercially reasonable, (ii) shall have no duty to prepare or
process the Collateral prior to sale, (iii) may disclaim warranties of title,
possession, quiet enjoyment and the like, and (iv) may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and none of the foregoing actions shall be deemed to adversely
affect the commercial reasonableness of the disposition of the Collateral.

 

 14 

   

 

Section 21. Remedies as to Certain Rights to Payment. Upon the occurrence of an
Event of Default and at any time thereafter the Secured Party may notify any
Account Debtor or other Person obligated on any Accounts or other Collateral
that the same have been assigned or transferred to the Secured Party and that
the same should be performed as requested by, or paid directly to, the Secured
Party, as the case may be. The Grantor shall join in giving such notice, if the
Secured Party so requests. The Secured Party may, in the Secured Party’s name or
in the Grantor’s name, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of, or securing, any such
Collateral or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligation of any such
Account Debtor or other Person. If any payments on any such Collateral are
received by the Grantor after an Event of Default has occurred, such payments
shall be held in trust by the Grantor as the property of the Secured Party and
shall not be commingled with any funds or property of the Grantor and shall be
forthwith remitted to the Secured Party for application on the Obligations.

 

Section 22. Application of Proceeds. All cash proceeds received by the Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral may, in the discretion of the Secured Party, be
held by the Secured Party as collateral for, or then or at any time thereafter
be applied in whole or in part by the Secured Party against, all or any part of
the Obligations (including, without limitation, any expenses of the Secured
Party payable pursuant to Section 24 hereof).

 

Section 23. Additional Guarantors. The Grantor will arrange to have any new
subsidiary it creates or acquires join this Agreement and provide a guaranty of
the Grantor’s Obligations under the Transaction Documents pursuant to a security
agreement supplement in a form reasonably acceptable to the Grantor and the
Secured Party within thirty (30) days after the creation or acquisition of such
subsidiary.

 

Section 24. Costs and Expenses; Indemnity.

 

(a) The Grantor will pay or reimburse the Secured Party for all expenses paid or
incurred by the Secured Party. If (i) this Agreement is placed in the hands of
an attorney for collection or enforcement or is collected or enforced through
any legal proceeding or Secured Party otherwise takes action to collect amounts
due under this Agreement or to enforce the provisions of this Agreement or (ii)
there occurs any bankruptcy, reorganization, receivership of Grantor or other
proceedings affecting Grantor creditors’ rights and involving a claim under this
Agreement, then Grantor shall pay the costs incurred by Secured Party for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
reasonable attorneys’ fees and disbursements.

 

(b) The Grantor shall indemnify and hold the Secured Party harmless from and
against any and all claims, losses and liabilities (including reasonable
attorneys’ fees) growing out of or resulting from this Agreement and the
Security Interest hereby created (including enforcement of this Agreement) or
the Secured Party’s actions pursuant hereto, except claims, losses or
liabilities resulting from the Secured Party’s fraud, gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction. Any liability of the Grantor to indemnify and hold the Secured
Party harmless pursuant to the preceding sentence shall be part of the
Obligations secured by the Security Interest. The obligations of the Grantor
under this Section 24 shall survive any termination of this Agreement.

 

 15 

   

 

Section 25. Waivers; Remedies; Marshalling. This Agreement can be waived,
modified, amended, terminated, discharged, and the Security Interest can be
released, only explicitly in a writing signed by the Secured Party. A waiver so
signed shall be effective only in the specific instance and for the specific
purpose given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Secured Party. All
rights and remedies of the Secured Party shall be cumulative and may be
exercised singly in any order or sequence, or concurrently, at the Secured
Party’s option, and the exercise or enforcement of any such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other. The Grantor hereby waive all requirements of law, if any, relating to the
marshalling of assets which would be applicable in connection with the
enforcement by the Secured Party of its remedies hereunder, absent this waiver.

 

Section 26. Notices. Any notice or other communication to any party in
connection with this Agreement shall be given in the manner required by the
Securities Purchase Agreement.

 

Section 27. Continuing Security Interest; Assignments under Transaction
Documents. This Agreement shall (a) create a continuing security interest in the
Collateral and shall remain in full force and effect until payment in full of
the Obligations and the expiration of the obligations, if any, of the Secured
Party to extend credit accommodations to the Grantor, (b) be binding upon the
Grantor, its successors and assigns, and (c) inure to the benefit of, and be
enforceable by, the Secured Party and its successors, transferees, and assigns.
Without limiting the generality of the foregoing clause (c), the Secured Party
may assign or otherwise transfer all or any portion of its rights and
obligations under the Transaction Documents to any other Persons to the extent
and in the manner provided in the Transaction Documents and may similarly
transfer all or any portion of its rights under this Agreement to such Persons.

 

Section 28. Termination of Security Interest. Upon payment in full of the
Obligations and the expiration or termination of any obligation of the Secured
Party to extend credit accommodations to the Grantor, the Security Interest
granted hereby shall terminate. Upon any such termination, the Secured Party
will return to the Grantor such of the Collateral then in the possession of the
Secured Party as shall not have been sold or otherwise applied pursuant to the
terms hereof and execute and deliver to the Grantor such documents as the
Grantor shall reasonably request to evidence such termination. Any reversion or
return of Collateral upon termination of this Agreement and any instruments of
transfer or termination shall be at the expense of the Grantor and shall be
without warranty by, or recourse on, the Secured Party.

 

Section 29. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, EXCEPT
TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

 

 16 

   

 

Whenever possible, each provision of this Agreement and any other statement,
instrument or transaction contemplated hereby or relating hereto shall be
interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Agreement or any other statement, instrument
or transaction contemplated hereby or relating hereto shall be held to be
prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto.

 

Section 30. Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY, THIS
AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR ANY NEW YORK STATE COURT
SITTING IN NEW YORK COUNTY; AND THE GRANTOR CONSENTS TO THE JURISDICTION AND
VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT THE GRANTOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY AT
ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

Section 31. Waiver of Jury Trial. THE GRANTOR AND EACH SECURED PARTY, BY ITS
ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 32. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery by facsimile or other electronic transmission by any
of the parties hereto of an executed counterpart of this Agreement shall be as
effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.

 

Section 33. General. All representations and warranties contained in this
Agreement or in any other agreement between the Grantor and each Secured Party
shall survive the execution, delivery and performance of this Agreement and the
creation of the Obligations. The Grantor waives notice of the acceptance of this
Agreement by each Secured Party. Captions in this Agreement are for reference
and convenience only and shall not affect the interpretation or meaning of any
provision of this Agreement.

 

 17 

   

 

[The remainder of this page is intentionally left blank]

 

 18 

   

 

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its respective officer thereunto duly authorized as of the date
first above written.

 

  GOLD TORRENT, INC.         By                      Name           Title  

 

[Signature Page to Security Agreement]

 

 S-1 

   

 

SCHEDULE I

 

PLEDGED EQUITY INTERESTS

 

Issuer   Holder   Number Interests   Percentage of Ownership   Certificate
Number   Class of Interest                      

 

[Signature Page to Security Agreement]

 

 S-2 

   

 

SCHEDULE II

 

LOCATIONS OF COLLATERAL

 

[Signature Page to Security Agreement]

 

 S-3 

   

 

SCHEDULE III

 

LEGAL NAMES, CHIEF EXECUTIVE OFFICE, ORGANIZATIONAL ID NUMBER, JURISDICTION

 

Legal Name   Chief Executive Office Location   Organizational ID Number  
Jurisdiction of Organization              

 

[Signature Page to Security Agreement]

 

 S-4 

   

 

SCHEDULE IV

 

Deposit AccountS, Securities AccountS and Commodities AccountS

 

Entity   Bank   Bank Address   Account Number   Account Purpose                
 

 

[Signature Page to Security Agreement]

 

 S-5 

   

 

SCHEDULE V

 

PROMISSORY NOTES, CHATTEL PAPER, OTHER INSTRUMENTS AND LETTER OF CREDIT RIGHTS

 

Payor   Payee   Date   Amount              

 

[Signature Page to Security Agreement]

 

 S-6 

   

 

SCHEDULE VI

 

COMMERCIAL TORT CLAIMS

 

[Signature Page to Security Agreement]

 

 S-7 

   



